                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


WILLIAM K. DIXON, Prisoner
Identification No. 312-160,

        Plaintiff,

        v.
                                                         Civil Action No. TDC-18-1023
KARLA HILL-PEA Y, CCMS II, I
JEFFREY NINES, Assistant Warden,
KEVIN LAMP, Chaplain,
LIEUTENANT GREGORY FORNEY, and
COIl SOWS,

        Defendants.



                                 MEMORANDUM OPINION

       Plaintiff William K. Dixon, an inmate incarcerated at the North Branch Correctional

Institution ("NBCI") in Cumberland, Maryland, has filed a civil rights complaint under 42 U.S.C.

~ 1983 alleging that violations of his rights under the First, Fifth, Eighth, and Fourteenth

Amendments to the United States Constitution when he was denied access to religious services,

accused of attempting to bribe a prison chaplain in exchange for withdrawing a grievance relating

to that alleged denial, and unfairly punished with disciplinary segregation.   Defendants Jeffrey

Nines, Assistant Warden of NBCI; Lt. Gregory Forney; and NBCI Chaplain Kevin Lamp

(collectively, "Defendants") have filed a Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment. Dixon responded by filed a Motion for Summary Judgment, which the Court

construes as both a Motion and a memorandum in opposition to Defendants' Motion.          Having



I The Clerk shall amend the docket to reflect Defendants' full and complete names and job titles,
as reflected in this caption.
reviewed the submitted materials, the Court finds that no hearing is necessary. See D. Md. Local

R. 105.6. For the reasons set forth below, Defendants' Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment, will be granted, and Dixon's Motion for Summary Judgment will

be denied.

                                        BACKGROUND

       In his unverified Complaint, Dixon alleges that on March 4,2017, he was not able to attend

a Seventh Day Adventist ("SDA") religious service when his cell door did not open to allow him

to leave and attend the service. As of that date, Dixon was listed in NBCI records as having SDA

as his religious preference.   However, his preference had changed over time. At Patuxent

Institution, where Dixon was incarcerated until February 2016, he had listed his religious

preference as Moorish Science Temple of America ("MSTA"). After arriving at NBCI in February

2016, Dixon switched his religious preference to SDA. On February 13,2016, Dixon was released

from his cell to attend an SDA religious service but went to the wrong location and was thus unable

to attend. Between February 2016 and March 2017, Dixon was held in administrative segregation

for significant stretches of time, during which, under NBCI policy, he and other inmates on

segregation were not permitted to attend religious services and were instead supposed to worship

in their own cells.

        On February 23, 2017, Dixon submitted a written request to change his religious preference

to MST A.    On March 2, 2017, Chaplain Lamp responded in writing, noting that Dixon was

presently listed as SDA and stating that if Dixon wanted to change religious groups, he needed to

complete a form enclosed with the response.

        On March 4,2017, when Dixon's cell door did not open so he was not able to attend an

SDA service, Dixon asked correctional officers why he was not released for religious services. He



                                                 2
was told that the chaplain was responsible for determining which religious services an inmate

would be permitted to attend.

       On March 13,2017, Dixon filed an Administrative Remedy Procedure grievance ("ARP")

complaining about the denial of access to religious services. According to Lamp, on March 29,

2017, while he was interviewing Dixon about his ARP, Dixon offered to withdraw his ARP if

Lamp would pay him five dollars. Lamp then reported Dixon for attempting to bribe a correctional

officer. In contrast, Dixon claims that Lamp had tried to get him to withdraw the ARP in exchange

for Lamp agreeing to change Dixon's religious preference to MSTA, which Dixon had "preferred

for months." Pl.'s Mot. Summ. J. at 7, ECF No. 15-1. Dixon refused to withdraw the ARP without

any monetary compensation.      Dixon asked for $5,000, which was the amount that he was seeking

through the ARP.

       On April 2, 2017, Acting Warden Nines denied the ARP on the grounds that an NBCI

investigation had concluded that Dixon's cell had been opened to allow him to attend the service,

but he chose not to do so, and that Dixon had tried to bribe Lamp.

       Dixon was placed on administrative segregation, which he asserts was actually disciplinary

segregation. On April 25, 2017, a disciplinary hearing was conducted. The witnesses were Dixon,

Lamp, and a correctional officer who corroborated Lamp.      The hearing officer found that Dixon

had tried to bribe Lamp and imposed 60 days of cell restriction upon Dixon. Where Dixon had

already served approximately 30 days in disciplinary segregation in advance of the hearing, dating

back to March 29,2017, he only had to serve approximately 30 more days on cell restriction, until

May 27,2017.

        According to Dixon, while in disciplinary segregation, he was denied access to certain

personal property, outside recreation, phone privileges, work opportunities, and visitation without



                                                 3
being handcuffed.    He contends that received only one hour of recreation per week and was

regularly handcuffed.   Dixon further alleges that he suffered unspecified physical and emotional

injuries as a result. At one point, he reported that he was hearing voices.

       On June 9, 2017, approximately three months after that incident, Dixon submitted a form

seeking to change his preference to a third religion, Sunni Islam. The change was made on July

10,2017.

       Dixon filed his Complaint in which he alleged that the denial of access to religious services

violated his rights under the First Amendment, his punishment for allegedly bribing Lamp violated

his right to due process under the Fifth and Fourteenth Amendments, and his placement in

disciplinary segregation both before and after his disciplinary hearing constituted cruel and

unusual punishment in violation of the Eighth Amendment.

        In his Motion for Summary Judgment, Dixon for the first time alleges a claim of retaliation

under the First Amendment.        In a supplemental brief entitled "Motion for New Evidence

Admission," submitted after he filed his Motion for Summary Judgment, Dixon attaches a prison

grievance relating to a January 25,2019 incident in which Correctional Officer Sharon Lipcomb

ordered him not to attend a Sunni Islamic religious service. Briefs in opposition to a dispositive

motion may not be used to amend a complaint or add new claims. See Zachair Ltd. v. Driggs, 965

F. Supp. 741, 748 n.4 (D. Md. 1997) (stating that a plaintiff "is bound by the allegations contained

in its complaint and cannot, through the use of motion briefs, amend the complaint"), aff'd, 141

F.3d 1162 (4th Cir. 1998); Mylan Laboratories, Inc. v. Akzo, N V,770 F. Supp. 1053,1068 (D.

Md. 1991), aff'd, 2 F.3d 56 (4th Cir. 1993). The Court therefore will not consider these additional

allegations.




                                                  4
                                           DISCUSSION

       In their Motion, Defendants seek dismissal under Federal Rule of Civil Procedure 12(b)(6)

or summary judgment under Rule 56 on the grounds that: (l) Dixon has failed to state a claim or

establish a genuine issue of material fact on his constitutional claims; (2) Assistant Warden Nines

and Lt. Forney are not liable because there are no allegations that they were personally involved

in the events in question and there is no vicarious liability under   S   1983; and (3) Defendants are

entitled to qualified immunity. In tum, Dixon seeks summary judgment in his favor.

I.     Legal Standards

       Defendants filed their Motion as a Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment. To defeat amotion to dismiss under Rule 12(b)(6), the complaint must allege

enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A

claim is plausible when the facts pleaded allow "the Court to draw the reasonable inference that

the defendant is liable for the misconduct alleged." Id. Although courts should construe pleadings

of self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), legal conclusions

or conclusory statements do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the

complaint as a whole, consider the factual allegations in the complaint as true, and construe the

factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268 (1994); Lambeth v. Ed. ofComm'rs       of Davidson Cly., 407 F.3d 266,268 (4th Cir. 2005).

         Typically, wh~n deciding a motion to dismiss under Rule 12(b)(6), the Court considers

only the complaint and any attached documents "integral to the complaint."           Sec   y   of State for

Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). Rule 12(d) requires courts

to treat such a motion as a motion for summary judgment where matters outside the pleadings are

considered and not excluded. Fed. R. Civ. P. 12(d). Before converting a motion to dismiss to one



                                                   5
for summary judgment, courts must give the nonmoving party "a reasonable opportunity to present

all the material that is pertinent to the motion."       Id.   "Reasonable   opportunity"   has two

requirements:   (1) the nonmoving party must have some notice that the court is treating the Rule

12(b)(6) motion as a motion for summary judgment, and (2) the nonmoving party "must be

afforded a reasonable opportunity for discovery" to obtain information essential to oppose the

motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985)(citation and internal quotations omitted).

       Here, the notice requirement has been satisfied by the title of Defendants' Motion.       To

show that a reasonable opportunity for discovery has not been afforded, the nonmoving party must

file an affidavit or declaration under Rule 56(d), or another filing, explaining why "for specified

reasons, it cannot present facts essential to justify its opposition."   Fed. R. Civ. P. 56(d). See

Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214,245 (4th Cir. 2002). Because Dixon

has not filed a Rule 56(d) affidavit or otherwise requested discovery, and in fact seeks summary

judgment on his own behalf, the Court will construe the Motion as seeking summary judgment as

to arguments requiring consideration of attached exhibits.

        Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242,255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings.    Bouchat v. Bait. Ravens Football Club, Inc.,

346 F.3d 514, 522 (4th Cir. 2003). A fact is "material" ifit "might affect the outcome of the suit

under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is "genuine" only



                                                   6
if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.

        "When faced with cross-motions for summary judgment, the court must review each

motion separately on its own merits 'to determine whether either of the parties deserves judgment

as a matter of law.'"   Rossignol v. Voorhaar, 316 F.3d 516,523 (4th Cir. 2003) (quoting Philip

Morris, Inc. v. Harshbarger, 122 F.3d 58, 62 n.4 (1st Cir. 1997)).

II.     First Amendment

        Dixon alleges that Defendants violated his First Amendment right to free exercise of

religion by preventing him from attending religious services.        Although Dixon referenced an

incident in February 2016 in which he was unable to attend a religious service because he went to

the wrong location, in his Motion, Dixon has clarified that his First Amendment claim relates not

to that episode, but to the March 4, 2017 incident when he was not permitted to attend an SDA

religious service because his cell door was not opened to allow him to leave. PI.' s Mot. Summ. J.

at 2. According to Dixon, at the time he had a request form stating that his religious affiliation

was SDA.

        "Inmates clearly retain protections afforded by the First Amendment, including its directive

that no law shall prohibit the free exercise of religion." 0 'Lone v. Estate o/Shabazz, 482 U.S. 342,

348 (1987). However, "(1]awfu1 incarceration brings about the necessary withdrawal or limitation

of many privileges and rights, a retraction justified by the considerations underlying our penal

system." Id. (quoting Price v. Johnson, 334 U.S. 266, 285 (1948)). Prison restrictions that affect

inmates' religious exercise but are reasonably related to legitimate penological objectives do not

run afoul of the Constitution. See Turner v. Safley, 482 U.S. 78, 89-91 (1987).         To determine

whether a prison regulation is reasonable, and therefore constitutional, courts consider four factors:



                                                  7
       (l) whether there is a "valid, rational connection" between the prison regulation or
       action and the interest asserted by the government, or whether this interest is "so
       remote as to render the policy arbitrary or irrational"; (2) whether "alternative
       means of exercising the right ... remain open to prison inmates"; (3) what impact
       the desired accommodation would have on security staff, inmates, and the
       allocation of prison resources; and (4) whether there exist any "obvious, easy
       alternatives" to the challenged regulation or action.

 Wall v. Wade, 741 F.3d 492, 499 (4th Cir. 2014) (quoting Lovelace v. Lee, 472 F.3d 174, 200

 (4th Cir. 2006».

       As a threshold matter, to state a claim for violation of rights under the Free Exercise

 Clause, Dixon must demonstrate that: (1) he holds a sincere religious belief; and (2) a prison

practice or policy places a substantial burden on his ability to practice his religion.         See

 Wilcox v. Brown, 877 F.3d 161, 168 (4th Cir. 2017). A substantial burden is placed upon a

 prisoner's religious exercise when it "put( s] substantial pressure on an adherent to modify his

 behavior and to violate his beliefs." Id. Prison restrictions that impact on the free exercise of

 religion but are related to legitimate penological objectives do not run afoul ofthe Constitution.

 See Turner, 482 U.S. at 89-91.

       Here, Dixon has not provided evidence of a sincere religious belief. Rather, the record

contains evidence that shows a pattern of changing religious affiliation frequently, without

explanation. Prior to February 2016, when Dixon was housed at Patuxent Institution, he was listed

as having a religious preference for MST A.       Although he was listed as having a religious

preference ofSDA from February 2016 forward, on February 23, 2017, less than two weeks before

the March 4,2017 incident, Dixon submitted a written request to be designated to attend MTSA

services. The chaplain of NBC I received the request and sent him a form to complete in order to

make the change, which apparently had not occurred by March 4, 2017.                 Indeed, Dixon

acknowledges that he had "preferred for months" the MSTA religion. Pl.'s Mot. Summ. J. at 7.



                                                 8
Then on June 9, 2017, approximately three months after that incident, Dixon submitted a form

seeking to change his preference to a third religion, Sunni Islam. The change was made on July

10,2017. Where Dixon has offered no evidence of a sincere religious belief, and the record instead

shows that his expressed interest as of date of the incident was in a different religion, Dixon has

not provided a sufficient basis to support a finding of a sincere religious belief. Wilcox, 877 F.3d

at 168.

          For substantially similar reasons, Dixon has failed to provide evidence to show that his

inability to attend SDA services on March 4,2017 placed "a substantial burden on his ability to

practice his religion." Id. When Dixon was on the list to attend SDA services in October 2016,

he did not attend any services and was therefore removed from the list. In the two weeks before

the March 4,2017 incident, Dixon had made a requestto attend MTSA services instead of SDA

services, and correctional officers told him that the chaplain would have to decide which service

he would be permitted to attend. Under these circumstances, Dixon has not created a genuine issue

of material fact whether his inability to attend SDA services one occasion in March 2017

substantially burdened his religious practices.

          Finally, although Dixon makes reference in the Complaint to other periods of time when

he was not allowed to attend religious services, he acknowledged that he was on administrative

segregation for various periods of time and that the prison did not allow inmates in such status to

attend religious services outside their cells. He has not challenged that practice. Indeed, he was

in segregation from February 18,2016 to May 19,2016; from June 2, 2016 to September 13,2016;

and from January 31 to February 17,2017.      For other periods of time, he makes no specific claim

of a First Amendment violation and offers no specific evidence to show either sincere religious

belief or a substantial burden on his religious practice during such unspecified times.   The Court



                                                  9
therefore will grant Defendants' Motion and grant summary judgment to Defendants on Dixon's

First Amendment free exercise of religion claim. The Court will deny Dixon's Motion as to the

First Amendment claim.

III.   Due Process

       Dixon also claims that he was improperly charged with, found guilty of, and punished for

attempting to bribe a correctional officer, in violation of his right to due process of law. Dixon

disputes Lamp's account that Dixon had tried to bribe him by offering to withdraw his ARP

relating to the March 4,2017 incident in exchange for five dollars. Rather, he asserts that he was

trying to settle his grievance and referenced the fact that he believed that his claim was worth

$5,000. Dixon argues that his due process rights were violated when, after a hearing at which

Dixon, Lamp, and a correctional officer testified, he was found to have committed the offense and

was punished with 60 days of cell restriction.

       Prisoners retain rights under the Due Process Clause, but prison disciplinary proceedings

are not part of a criminal prosecution, so the full array of rights due to a defendant in such

proceedings does not apply.     See Wolff v. McDonnell, 418 U.S. 539, 556 (1974).           In prison

disciplinary proceedings that implicate a possible loss of diminution credits, a prisoner is entitled

to certain due process protections which include: (1) advance written notice ofthe charges against

him; (2) a written statement of the evidence relied on and the reasons for taking any disciplinary

action; (3) a hearing at which the inmate is afforded the right to call witnesses and present evidence

when doing so is not inconsistent with institutional safety and correc~ional concerns; (4) the

opportunity to have non-attorney representation when the inmate is illiterate or the disciplinary

hearing involves complex issues; and (5) an impartial decision-maker.      See id. at 564-571. There

is no constitutional right to confront and cross-examine witnesses or to retain and be appointed



                                                  10
counsel. See Baxter v. Palmigiano, 425 U.S. 308, 322 (1976); Brown v. Braxton, 373 F.3d 501,

504-05 (4th Cir. 2004).

        In this instance, Dixon did not receive any sanction consisting of the loss of diminution or

good time credits, but instead was sanctioned only with disciplinary segregation.       Prisoners have

a liberty interest under the Fourteenth Amendment in avoiding confinement conditions only if

those conditions impose "atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life." Sandin v. Conner, 515 U.S. 472, 484 (1995); see also Wilkinson v. Austin,

545 U.S. 209, 221 (2005). In Sandin, an inmate who was sentenced to 30 days of disciplinary

segregation, served that time, then had the disciplinary decision overturned on appeal, filed a due

process claim under 42 U.S.C.        S   1983.   Sandin, 515 U.S. at 476.    The Court held that the

disciplinary segregation, which did not affect the duration of the prison sentence, did not present

the type of deprivation that implicates a constitutional liberty interest giving rise to due process

rights. Id. at 486. Likewise, the United States Court of Appeals for the Fourth Circuit has held

that inmates have no liberty interest in avoiding, and thus no due process claim stemming from,

placement in administrative segregation. Beverati v. Smith, 120 F.3d 500, 502-04 (4th Cir. 1997)

(rejecting a due process claim by inmates held in administrative segregation for six months after

disciplinary charges were resolved).         Thus, a due process claim relating to placement          in

administrative or disciplinary segregation can succeed only if the prisoner can show "(1) denial of

an 'interest that can arise either from the Constitution itself or.from state laws or policies' and that

(2) 'this denial imposed on him an atypical and significant hardship ... in relation to the ordinary

incidents of prison life.'''   Prieto v. Clarke, 780 F.3d 245, 251 (4th Cir. 20 15) (quoting Lovelace

v. Lee, 472 F.3d 174,202 (4th Cir. 2006)).




                                                    11
        Although Dixon asserts that he served approximately 30 days in disciplinary segregation

before he was found guilty of bribery, he had that time credited to his ultimate punishment of 60

days of cell restriction.   Regardless of whether characterized as administrative or disciplinary

segregation, Dixon has not asserted facts demonstrating that the conditions he faced were "atypical

and significant hardship on the inmate in relation to the ordinary incidents of prison life." Sandin

515 U.S. at 484. Dixon asserted that he was denied various personal property, phone privileges,

work privileges, and normal visitation without being handcuffed.      He received recreation once a

week for one hour. Although more harsh than those of general population, these alleged conditions

may be imposed without due process protections. See Beverati, 120 F.3d at 504 (finding that the

conditions in segregation were "not so atypical" that they "imposed a significant hardship in

relation to the ordinary incidents of prison life even though the inmates claimed that segregation

included vermin-infested cells, human waste in cells, leaking toilets, unbearable heat, less food,

reduced access to clean clothes and linens, reduced out-of-cell time, no outdoor recreation time,

and no educational or religious services).

        Even if the conditions faced by Dixon met this standard necessitating           due process

protections before their imposition, Dixon's due process claim fails because he does not allege and

provides no evidence to support a claim that he did not receive the requisite procedural protections.

See Wolff, 418 U.S. at 564-71. Moreover, if these procedural protections are provided, substantive

due process requires only that "some evidence supports the decision by the prison disciplinary

board." Superintendent, Mass. Correctional Inst. v. Hill, 472 U.S. 445, 455 (1985). This standard

is met if "there was some evidence from which the conclusion of the administrative tribunal could

be deduced." Id. (quoting United States ex reI. Vajtauer v. Comm'r of Immigration, 273 U.S. 103,

106 (1927)). Here, the hearing record reflects that Lamp testified that Dixon tried to bribe him,



                                                  12
such that there was "some evidence" to support the finding of bribery.         Hill, 472 U.S. at 455.

Dixon's due process claim therefore fails. Defendants' Motion will be granted as to this claim.

Dixon's Motion will be denied on this claim.

IV.    Eighth Amendment

       Beyond his due process claim, Dixon also argues that the conditions of confinement while

he was in disciplinary segregation, both before the hearing and after he was sentenced to 60 days

of cell restriction, amounted to cruel and unusual punishment           in violation of the Eighth

Amendment. The Eighth Amendment "protects inmates from inhumane treatment and conditions

while imprisoned."     Iko v. Shreve, 535 F.3d 225, 238 (4th Cir. 2008) (quoting Williams v.

Benjamin, 77 F.3d 756, 761 (4th Cir. 1996)). Conditions of confinement that "involve wanton and

unnecessary infliction of pain," or which "deprive inmates of the minimal civilized measure of

life's necessities," may amount to cruel and unusual punishment.      Rhodes v. Chapman, 452 U.S.

337,347 (1981). However, conditions that are merely restrictive or even harsh "are part of the

penalty that criminal offenders pay for their offenses against society." Id.

       In order to establish the imposition of cruel and unusual punishment in conditions of

confinement, a prisoner must prove two elements: that "the deprivation of [a] basic human need

was objectively sufficiently serious, and that subjectively the officials act [ed] with a sufficiently

culpable state of mind."   Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995) (citation omitted).

"These requirements     spring from the text of the amendment itself; absent intentionality,         a

condition imposed on an inmate cannot properly be called 'punishment,' and absent severity, such

punishment cannot be called 'cruel and unusual.'"      Iko, 535 F.3d at 238 (quoting Wilson v. Seiter,

501 U.S. 294, 298-300 (1991)).




                                                  13
       The objective prong of a conditions of confinement claim requires the prisoner to '''produce

evidence of a serious or significant physical or emotional injury resulting from the challenged

conditions,' or demonstrate a substantial risk of such serious harm resulting from the prisoner's

unwilling exposure to the challenged conditions."     Shakka, 71 F.3d at 166 (quoting Strickler v.

Waters, 989 Fold 1375, 1381 (4th Cir. 1993)). To establish a sufficiently culpable state of mind,

there must be evidence of deliberate indifference, in that a known excessive risk of harm to the

inmate's health or safety was disregarded.   See Wilson v. Seiter, 501 U.S. 294, 298-300 (1991)

(applying the deliberate indifference standard to conditions of confinement claims). "(T]he test is

whether the guards know the plaintiff inmate faces a serious danger to his safety and they could

avert the danger easily yet they fail to do so." Brown v. N.C Dep't ofCorr., 612 F.3d 720, 723

(4th Cir. 2010) (quoting Case v. Ahitow, 301 F.3d 605, 607 (7th Cir. 2002)).

       In his Motion for Summary Judgment, Dixon generally claims that as a result of his

disciplinary segregation for one month, he had a depressed mental state, and that his lack of

sufficient recreation resulted in unspecified physical and emotional injury.    Dixon's unverified

allegations and limited evidence do not establish an objectively serious deprivation of human needs

from the conditions of confinement, particularly where they were limited to a 30-day period. See

In re Long Term Administrative Segregation of Inmates Designated as Five Percenters ("Five

Percenters"), 174 F.3d 464, 471-72 (4th Cir. 1999) (holding that inmates held in segregation for

over three years while confined to cells for 23 hours per day, without access to work, study, or

school programs, and with only five hours of recreation per week did not amount to cruel and

unusual punishment); Pearson v. Ramos, 237 F.3d 881, 885-86 (7th Cir. 2001) (holding that a 360-

day denial of outdoor recreation was not an Eighth Amendment violation where it resulted from

four consecutive 90-day sanctions for four separate and severe institutional violations).



                                                 14
       The limited evidence of emotional injury is likewise insufficient. See Five Percenters, 174

F.3d at 472 (holding that "depressed mental state, without more, does not rise to the level of a

serious or significant physical or emotional injury").   Even if the undated, unsigned sick call

request form submitted by Dixon, on which he claimed to be hearing voices, could be deemed

sufficient to establish a serious emotional injury, there are no facts from which this Court could

find that Defendants possessed a sufficiently culpable state of mind amounting to deliberate

indifference to Dixon's health or safety. See Williams v. Branker, 462 F. App'x 348,350,355   (4th

Cir. 2012) (finding no Eighth Amendment violation from conditions including only one hour of

out-of-cell time on five days in a week and a lack of outdoor recreation for "several years,"

including because of the lack of evidence of subjective knowledge of harm). The Court will grant

Defendants' Motion and deny Dixon's Motion as to the Eighth Amendment claim.

                                        CONCLUSION

       For the foregoing reasons, Defendants' Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment, construed as a Motion for Summary Judgment, will be GRANTED.

Dixon's Motion for Summary Judgment will be DENIED. A separate Order shall issue.




Date: September 10,2019
                                                     THEODORE D. CH
                                                     United States Distri




                                                15
